19-23185-rdd       Doc 167        Filed 10/16/19      Entered 10/16/19 16:34:52               Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

           ORDER AUTHORIZING THE DEBTOR TO RETAIN AND EMPLOY
            GEIST SCHWARZ & JELLINEK, PLLC AS SPECIAL LANDLORD
         LITIGATION COUNSEL, NUNC PRO TUNC AS OF SEPTEMBER 6, 2019

        Upon the application, dated September 25, 2019 (the “Application”)2 of the debtor and

debtor in possession (the “Debtor”) in the above-captioned case for entry of an order (this

“Order”) authorizing the Debtor to retain and employ Geist Schwarz & Jellinek, PLLC

(“GS&J”) as special regulatory counsel effective nunc pro tunc to the Petition Date, pursuant to

section 327(e) of title 11 of the United States Code (the “Bankruptcy Code”); and the Court

having reviewed the Application and the accompanying Declaration of Matthew D. Schwarz, a

partner of GS&J (the “Schwarz Declaration”); and the Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b); and the Court having found that the

Application is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found

that venue of in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

having found based on the representations made in the Application and in the Schwarz

Declaration that GS&J neither has nor represents an interest materially adverse to the interest of

the Debtor or its estate or of any class of creditors or equity security holders by reason of any



1       The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
2       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
        Application.
19-23185-rdd     Doc 167      Filed 10/16/19    Entered 10/16/19 16:34:52          Main Document
                                               Pg 2 of 3


direct or indirect relationship to, connection with or interest in, the Debtor or for any other reason

as required by section 327(e) of the Bankruptcy Code; and the Court having found that the relief

requested in the Application is necessary and in the best interests of the Debtor’s estate, its

creditors, and other parties in interest; and the Court having found that the Debtor provided

adequate and appropriate notice of the Application under the circumstances and that no other or

further notice or a hearing is required; and there being no objections to the relief granted herein;

and after due deliberation the Court having determined that the legal and factual bases set forth

in the Application establish good and sufficient cause for such relief, it is HEREBY ORDERED

THAT:

        1.     The Application is granted as set forth herein.

        2.     The Debtor is authorized to retain and employ GS&J as special Landlord

Litigation counsel in this chapter 11 case, pursuant to section 327(e) of the Bankruptcy Code,

Bankruptcy Rule 2014(a) and Local Bankruptcy Rule 2014-1 on the terms and conditions set

forth in this Order, the Application and the Engagement Letter, nunc pro tunc as of September 6,

2019.

        3.     GS&J shall be compensated for its services and reimbursed for any reasonable

and necessary expenses in accordance with sections 330 and 331 of the Bankruptcy Code, as the

case may be, and the applicable Bankruptcy Rules, Local Bankruptcy Rules, and fee and expense

guidelines and orders of this Court.

        4.     GS&J shall use its best efforts to avoid any duplication of services provided by

any of the Debtor’s other retained professionals in this chapter 11 case.

        5.     The Debtor and GS&J are authorized to take all actions necessary to effectuate

the relief granted in this Order in accordance with the Application.



                                                  2
19-23185-rdd    Doc 167       Filed 10/16/19    Entered 10/16/19 16:34:52        Main Document
                                               Pg 3 of 3


         6.    Notice of the Application as provided therein is deemed to be good and sufficient

notice of such Application, and the requirements of the Local Bankruptcy Rules are satisfied by

the contents of the Application.

         7.    The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         8.    To the extent there is an inconsistency among this Order, the Application and the

Engagement Letter, the terms of this Order shall govern.

         9.    The Debtor shall not make any advance payments to GS&J without prior Court

order.

         10.   This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order..


Dated: October 15, 2019
       White Plains, New York

                                          /s/Robert D. Drain
                                          THE HONORABLE ROBERT D. DRAIN
                                          UNITED STATES BANKRUPTCY JUDGE




                                                 3
